Citation Nr: 9929299	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire




THE ISSUES

1.  Entitlement to service connection for right shin scar.  

2.  Entitlement to service connection for a claimed hearing 
loss.  

3.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council





ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the RO.  



FINDINGS OF FACT

1. The veteran likely has a right shin scar as the result of 
an injury suffered in combat during service.  

2.  The veteran's claim of service connection for hearing 
loss is plausible.  



CONCLUSIONS OF LAW

1.  The veteran's residual right shin scar is due to injury 
which was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a hearing loss.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  

(The issue of service connection for claimed tinnitus is the 
subject of the Remand portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Right Shin Scar

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is satisfied that all available relevant evidence 
has been obtained regarding the veteran's claim of service 
connection for his right shin scar, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Absent clear and convincing evidence to the contrary, where a 
"combat" veteran claims service connection for combat-
incurred injuries or disease, satisfactory lay or other 
evidence that the injury or disease was incurred in or 
aggravated in combat is sufficient to establish service 
connection as long as the evidence is consistent with the 
circumstances, conditions, or hardships of war.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 
389, 392-3 (Fed. Cir. 1996).  There must also be evidence of 
current disability and of a nexus to service.  See Kessel v. 
West, No. 98-772 (U.S. Vet.App. Sept. 20, 1999) (en banc); 
see also Libertine v. Brown, 9 Vet.App. 521, 524 (1996)  

The record establishes that the veteran is a combat veteran, 
as a November 1945 report of separation establishes that he 
was awarded the Purple Heart and Combat Infantryman's Badge.  
The veteran asserts that he suffered a shrapnel wound to his 
right shin in combat and received treatment in the field.  A 
July 1998 rating decision by the RO conceded an in-service 
injury to the right shin, as the VA medical examination noted 
evidence of a superficial shrapnel wound with no residual 
effects of the injury.  

Therefore, based on the veteran's lay statements referable to 
an in-service injury and evidence concerning the apparent 
presence of a related scar, the Board finds that the 
preponderance of the evidence supports the veteran's claim of 
service connection for a right shin scar.  


II.  Hearing loss

As explained hereinabove, where combat veterans claim service 
connection for combat-incurred injuries or disease, 
satisfactory lay or other evidence of combat incurrence 
establishes service connection, absent clear and convincing 
evidence to the contrary, as long as the evidence is 
consistent with the conditions of war.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); 82 F.3d at 392-3.  

This combat veteran asserts that he suffered in-service 
hearing problems and "whooshing" in his ears as a result of 
his exposure to the high noise stress of gunfire and 
artillery during combat.  An October 1995 audiometric 
examination reported bilateral mild to moderately severe 
hearing loss and noted the veteran's history of military 
noise exposure and gradual onset of the claimed hearing loss.  

The determination that the veteran suffered hearing loss, 
however, does not end the Board's analysis.  There also must 
be evidence of current disability and of a nexus to service.  
See Kessel v. West, No. 98-772 (U.S. Vet.App. Sept. 20, 1999) 
(en banc).  Continuity of symptomatology may establish a 
nexus sufficient to find a claim well grounded under 
38 C.F.R. § 3.303(b) if: 1) the condition is observed during 
service; 2) continuity of symptomatology is demonstrated 
thereafter; and 3) competent evidence relates the current 
condition to the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  The Court has noted "that 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Id at 496.  

As supported by medical evidence in the record, the Board 
finds that the veteran has current hearing disability which 
could be the result of the exposure to acoustic trauma during 
his service in World War II.  Therefore, the Board finds that 
the veteran has presented a well-grounded claim of service 
connection for a hearing loss.  



ORDER

Service connection for a right shin scar is granted.  

As the claims of service connection for a hearing loss is 
well grounded, the appeal is allowed to this extent, subject 
to further action as discussed hereinbelow.  



REMAND

Given the absence of the veteran's service medical records 
and the fact that the recent VA examination was limited in 
its review of the medical evidence of record, the veteran 
should be afforded another VA examination to determine the 
likely etiology of the claimed hearing disability.  All 
related treatment records also should be obtained for review.  

Although the VA medical examination report noted that the 
veteran had denied having tinnitus, the veteran explained in 
his November 1998 brief on appeal that, during the 
examination, tinnitus was not described to him in lay terms 
and he had always considered the "whooshing" sound present 
in his ears since service to be normal.  Other medical 
evidence has not been presented to support the veteran's lay 
assertions that he is suffering from current disability 
manifested by tinnitus.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to his claim.  VA is also obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Thus, the veteran must be advised that he needs to submit 
medical evidence to establish a nexus between the claimed in-
service noise exposure and a currently demonstrated 
disability manifested by tinnitus.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for hearing disability and 
claimed tinnitus since service.  The 
veteran should be instructed to submit 
all medical evidence which supports his 
lay assertions that he has current 
disability manifested by tinnitus due to 
the exposure to acoustic trauma during 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for VA examination to determine the 
nature and likely etiology of his hearing 
disability.  All indicated testing should 
be done in this regard.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
also should elicit from the veteran and 
record a complete clinical history 
referable to his hearing problems and 
noise exposure since service for 
consideration in connection with his 
evaluation.  Based on a review of the 
case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently 
demonstrated hearing disability is due to 
the exposure to acoustic trauma or other 
disease or injury in service.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claims.  All indicated development should 
be undertaken in this regard.  This 
should include determining whether the 
veteran has presented a well-grounded 
claim of service connection for tinnitus.  
Due consideration should be given to all 
pertinent laws and regulations.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded an 
opportunity to reply thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required on the veteran's part until further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






